Citation Nr: 0313924	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  99-11 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to a higher rating for a cervical spine 
disability, currently assigned a 20 percent evaluation.

2.  Entitlement to a higher rating for fibromyalgia, 
currently assigned a 40 percent evaluation.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU 
rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The veteran had active service from December 1962 to October 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of March 1999, 
which granted service connection for a cervical spine 
disability and fibromyalgia; the appellant appealed the 
respective 20 percent and 40 percent ratings assigned to 
these disabilities.  In March 2001, the case was remanded by 
the Board.  The appellant has also appealed an October 2001 
rating decision which denied entitlement to a TDIU rating.  
In a March 2003 substantive appeal, the appellant requested a 
hearing before a member of the Board, to be held at the RO 
(i.e., Travel Board hearing).  The case must be returned to 
the RO for such a hearing.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2002).  
Accordingly, the case is remanded to the RO for the following 
action:

The RO should schedule the appellant for a 
Travel Board hearing in connection with 
the appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.



	                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).




